Citation Nr: 0013677	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-12 364	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Washington, DC


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1969 to February 
1971, from March 1978 to June 1989, and from December 1990 to 
February 1992, with additional periods of active duty for 
training (ACDUTRA) in 1996.  This appeal arises from a March 
1990 rating decision which, among other things, awarded 
service connection and assigned a noncompensable rating for 
bilateral defective hearing.  The RO construed a September 
1990 letter from the veteran to the RO as a VA Form 1-9, and 
the RO concluded that the veteran had perfected an appeal as 
to the issue of a compensable rating for bilateral defective 
hearing at the time he re-entered military service in 
December 1990 during the Persian Gulf War.  In an April 1991 
letter, the RO informed the veteran that his entitlement to 
receipt of VA disability benefits was terminated in December 
1990 when he re-entered military service.  The RO 
subsequently discontinued further actions with regard to the 
veteran's claims, including the claim at issue in this 
appeal.  In February 1992, subsequent to his discharge from 
active service, the veteran submitted a letter indicating 
that he desired to continue his appeal with regard to his 
claim for a compensable rating for bilateral defective 
hearing.  

The Board of Veterans' Appeals (Board) notes that, in a 
statement dated in May 1995, the veteran requested VA forms 
to assert a claim for an increased rating for his service-
connected low back disorder.  In a March 1996 letter, the 
veteran inquired about the status of the claim for an 
increased rating for his low back disorder.  The claims 
folder as currently constituted does not indicate that the RO 
has adjudicated this claim, and it is referred to the RO for 
appropriate action.  


FINDING OF FACT

On audiometeric evaluation of June 1998, the veteran had 
Level II hearing acuity in the right ear, and Level I hearing 
acuity in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral defective hearing is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87, Codes 6100-6110 (effective prior to June 10, 1999) 
and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a July 1990 statement, the veteran contended that he was 
entitled to a compensable rating for bilateral defective 
hearing because he had been told in service that he was deaf 
in both ears, "above three thousand cycles per second".  He 
indicated that, in 1988 and 1989, while he was in service, he 
was issued hearing aids for both ears, and he and his wife 
were required to attend a one week training class to assist 
them in coping with his defective hearing.  Following 
evaluation in service, he was told that clinical findings 
showed he could hear only approximately 65 percent of a 
conversation in a "non-sterile noise environment".  The 
veteran asserted that prior VA clinical evaluation of his 
hearing acuity had been inaccurate because it was performed 
in a "noise sterile environment".  He stated that he 
constantly had to ask coworkers to repeat themselves, and 
this was irritating to his coworkers and embarrassing to the 
veteran.  He had learned to read lips to assist him in 
understanding what people are saying, and he had been unable 
to find permanent employment in the year since his discharge 
from service.  

On military medical evaluation of the veteran during active 
service in July 1991, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
65
95
LEFT
10
0
15
40
35

He was on physical profile for his ears and hearing.  

In a May 1994 statement, the veteran requested that he be 
accorded a VA audiological evaluation.  He asserted that he 
had effectively invalidated the results of a previous VA 
audiological evaluation by requesting that the examiner 
increase the volume of the equipment used to evaluate his 
hearing so that he could hear the examiner.  In a September 
1996 statement, the veteran indicated that he continued to 
have problems with his hearing.  The hearing aids he was 
issued in service were not effective, and he no longer used 
them.  In a September 1996 statement, the veteran's wife 
reported that the veteran constantly operated the radio and 
television too loudly.  He frequently asked people to repeat 
their statements to him, and she confirmed that his hearing 
aids were not very helpful.  

On June 1998 VA official audiometric examination, the 
veteran's complaints included a longstanding bilateral 
hearing loss.  On clinical evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
80
100
LEFT
15
10
25
50
55

Average pure tone thresholds, in decibels, were 56.25 
decibels in the right ear, and 35 decibels in the left ear.  
Speech discrimination ability on Maryland CNC testing was 88 
percent in the right ear and 92 percent in the left ear.  The 
examiner concluded that the veteran has a bilateral hearing 
loss.  Pure tone audiometry showed an asymmetrical high 
frequency hearing loss.  Diagnoses included bilateral hearing 
loss.  

Analysis

The Board finds that the claim for a compensable rating for 
bilateral defective hearing is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In this regard, the Board notes that 
that portion of the VA disability rating schedule concerning 
diseases of the ear was amended effective June 10, 1999.  The 
Court has held that, when a change occurs in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (991).  However, the 
amendments to the disability ratings for diseases of the ear 
made no substantive changes.  The actual rating criteria for 
evaluating bilateral defective hearing remained identical.  

Both prior to, and effective June 10, 1999, ratings for 
defective hearing range from noncompensable to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 different auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes 6100-6110 (effective prior to June 
10, 1999) and 38 C.F.R. § 6.87, Code 6100 (effective June 10, 
1999).  

On examination in June 1998, the veteran's right ear 
demonstrated an average pure tone threshold of 56.25 decibels 
and 88 percent of speech discrimination, for Level II hearing 
acuity.  The left ear showed an average pure tone threshold 
of 35 decibels and 92 percent of speech discrimination, for 
Level I hearing acuity.  Combining the hearing acuity 
findings as required under the rating schedule equates to a 
noncompensable rating.  

The veteran's contentions have been considered.  However, the 
Court has held that, "[R]atings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendemann v. Principi, 3 Vet. 
App. 345 (1992).  Here, such application results in the 
noncompensable rating now in effect.  As the evidence does 
not support the granting of a compensable rating for 
bilateral defective hearing, the claim must be denied.  


ORDER

A compensable rating for bilateral defective hearing is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

